DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.

Claim Objections
Claim 1 objected to because of the following informalities: claim 1 recites “the current flowing through the fuse”, which lacks proper antecedent basis, instead of “a current flowing through the fuse”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by De Palma (WO2017042321A1) or, in the alternative, under 35 U.S.C. 103 as obvious over De Palma (WO2017042321A1) in view of Ukon (US 20130255463 A1). Foreign reference and translation previously provided.
As to claim 1, De Palma discloses: A protection device 2 (Fig. 1-6) for an electrical circuit configured to transmit an electric current (I), the protection device comprising: 
a first conductor 4, 
a second conductor 6, 
at least one circuit breaker 12 (par. 0044; translation) for interrupting an electric current, the circuit breaker comprising a control zone 16, capable of receiving a tripping signal, and a power zone 18 for passing the electric current, and 
a control circuit 14 (par. 0048) configured to produce and transmit the tripping signal (S) to the control area of the circuit breaker, 
wherein the device further comprises a fuse 10 connected in series between the first conductor 4 and the circuit breaker 12 in such a way that a current (see current I at 5) flowing through the fuse 10 (at least the current I at 5, which has already flowed through the fuse 10) passes entirely through the power zone 18 (see below regarding par. 0045) of the circuit breaker 12, the fuse being capable of supplying a supply voltage to the control circuit (par. 0053),
and wherein the control circuit is connected between the fuse and the control zone of the circuit breaker (see Fig. 1-6).
Par. 0045 of the translation describes that:
“the power zone 18 has an electrical resistance which is much lower than that of the first fuse 8, for example at least ten times lower. Thus, when the electric current I crosses the protection device 2, it can be considered that such an electric current crosses the second fuse 10 and the power zone 18 of the pyroelectric switch 12, since only a negligible part of the electric current crosses the first fuse 8.” 
Since all but a negligible part of the current passes from fuse 10 to power zone 18, it may be reasonably construed/broadly interpreted as passing entirely through the power zone.
Alternatively, Ukon suggests providing a triggerable circuit cutter (Fig. 1-8) that cuts the power zone 12 such that no electricity flows through it (par. 0038); 
in order to shut off power from a power supply in a disaster situation (par. 0002).
Regarding the operation of the device of De Palma, par. 0054-0055 of the translation notes that after power zone is disconnected, then the current flows through the fuse 8 for a few milliseconds before melting the fuse and disconnecting power (e.g., as in Fig. 4).
Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of De Palma as suggested by Ukon, e.g., omitting the fuse 8, such that the power zone of the circuit breaker is directly disconnected by the pyroelectric switch of De Palma:
wherein a current flowing through the fuse passes entirely through the power zone of the circuit breaker when the power zone is in a state allowing the passage of current;
in order to shut off power from a power supply to the load in a disaster situation, without the additional milliseconds required to disconnect the fuse 8.
Further, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, De Palma (or alternatively the obvious modification of De Palma in view of Ukon above) discloses: wherein the tripping current of the fuse is equal to a nominal electric current value (par. 0041), this nominal current value being defined as the maximum value of the current intended to flow in the device during normal operation.
As to claim 3, De Palma (or alternatively the obvious modification of De Palma in view of Ukon above) discloses: wherein the rated voltage of the fuse is at least four times lower than or equal to the nominal value of electric voltage (par. 0042).
As to claim 4, De Palma (or alternatively the obvious modification of De Palma in view of Ukon above) discloses: wherein the device is configured to be successively in: 
a closing configuration where the fuse is not melted (Fig. 1), 
a first intermediate configuration where the fuse is melting, and the supply voltage is supplied to the control circuit (par. 0046), 
an opening configuration where the circuit breaker is tripped (see par. 0047-0048).
As to claim 5, De Palma (or alternatively the obvious modification of De Palma in view of Ukon above) discloses: wherein the device comprises at least two circuit breakers connected in parallel between the first conductor and the second conductor (see Fig. 6), such that the current flowing through the fuse is entirely shared between the respective power zones of the at least two circuit breakers when these power zones are in a state allowing the passage of current.
As to claim 7, De Palma (or alternatively the obvious modification of De Palma in view of Ukon above) discloses: wherein the control circuit comprises a potentiometer able to control the tripping signal transmitted to the control zone of the circuit breaker (par. 0050).
As to claim 9, De Palma (or alternatively the obvious modification of De Palma in view of Ukon above) discloses: An electrical circuit 1 (Fig. 1-6) configured to be supplied with an electric current, the electrical circuit being equipped with a protection device according to claim 1.
As to claim 10, De Palma (or alternatively the obvious modification of De Palma in view of Ukon above) discloses: A method of protecting an electrical circuit according to claim 9 (par. 0057-0061), the method comprising, at least: 
a) melting the fuse caused by an electric fault current and supplying the control circuit (par. 0058), the electric fault current flowing completely through the power zone (par. 0058-0059), 
b) transmitting by means of the control circuit, the tripping signal to the circuit breaker (par. 0059), 
c) tripping of the circuit breaker and disconnection of the power zone of the circuit breaker (par. 0060).
As to claim 11, De Palma (or alternatively the obvious modification of De Palma in view of Ukon above) discloses: wherein in step a) the supply voltage of the control circuit is generated by an electric arc which appears across the terminals of the fuse (par. 0058).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Palma (WO2017042321A1), or alternatively over De Palma (WO2017042321A1) in view of Ukon (US 20130255463 A1), as applied to claim 1 above, and further in view of Ouaida (FR 3063570 A1). Foreign Reference and translation previously provided. 
As to claim 6, De Palma (or alternatively the obvious modification of De Palma in view of Ukon above)  discloses: wherein the device comprises at least two circuit breakers connected in series between the first conductor and the second conductor, so that the current flowing through the fuse also flows in the respective power zones of the at least two circuit breakers when these power zones are in a state allowing the passage of current.
However, Ouaida suggests:
wherein the device comprises at least two circuit breakers 21, 21’ (Fig. 5) connected in series between the first conductor and the second conductor, so that the current flowing through the fuse 23 also flows in the respective power zones 211, 211’ of the at least two circuit breakers when these power zones are in a state allowing the passage of current;
in order to ensure opening of the circuit as soon as one of the circuit breakers are triggered (p. 10, lines 414-415; translation).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of De Palma (or alternatively De Palma in view of Ukon) as suggested by Ouaida, e.g., providing:
wherein the device comprises at least two circuit breakers connected in series between the first conductor and the second conductor, so that the current flowing through the fuse also flows in the respective power zones of the at least two circuit breakers when these power zones are in a state allowing the passage of current;
in order to ensure opening of the circuit as soon as one of the circuit breakers are triggered.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A statement of reasons for the indication of allowable subject matter is provided in the previous Office Action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive.
Claimed Limitation Not Taught
Applicant has suggested that De Palma fails to teach “current flowing through the fuse passes entirely through the power zone of the circuit breaker”, because during normal operation a negligible amount of current flows through fuse 8, and when the power zone opens the electric current I passes through the fuse 8 (Remarks, p. 7).
In response, Examiner notes that the full claim limitation reads: 
“a fuse connected in series between the first conductor and the circuit breaker in such a way that the current flowing through the fuse passes entirely through the power zone of the circuit breaker when the power zone is in a state allowing the passage of the current”.
Thus, power flowing through the fuse 8 after the power zone opens is irrelevant. The only remaining issue is whether an amount of current that is “all but a negligible amount” may be interpreted as an “entire” amount.
The translation specifically recites (par. 0045):
“In particular, the power zone 18 has an electrical resistance which is much lower than that of the first fuse 8, for example at least ten times lower. Thus, when the electric current I crosses the protection device 2, it can be considered that such an electric current crosses the second fuse 10 and the power zone 18 of the pyroelectric switch 12, since only a negligible part of the electric current crosses the first fuse 8.”
Thus, the reference has considered that substantially the entire current crosses the power zone, since only a negligible part crosses the other fuse 8. Similarly, Examiner considers “all but a negligible part” as meeting the broadest reasonable interpretation of the claim limitation “entirely”.
Additionally, Examiner has provided an alternative rejection based upon the motivation of a secondary reference and omission of element case law for removing the fuse 8 from the protection device of De Palma, which is clearly the only difference between the reference and the present application (see illustrations below), and therefore would meet the claimed limitation.

    PNG
    media_image1.png
    1142
    823
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1125
    829
    media_image2.png
    Greyscale

Reference Drawing					Applicant’s Drawing

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835